                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 UNITED STATES OF AMERICA,                    )
                                              )
 v.                                           )       No. 1:10-CR-82-CLC-CHS-01
                                              )
 DEWONNE HEATHINGTON                          )

                                MEMORANDUM AND ORDER

        DEWONNE HEATHINGTON, (“Defendant”) appeared for a hearing on July 30, 2020, in
 accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition for
 Warrant for an Offender Under Supervision (“Petition”).

        Defendant was placed under oath and informed of his constitutional rights. It was
 determined that Defendant wished to be represented by an attorney and he qualified for appointed
 counsel. Attorney Damon Burk with Federal Defender Services of Eastern Tennessee was
 appointed to represent Defendant. It was also determined that Defendant had been provided with
 and reviewed with counsel a copy of the Petition.

        The Government moved that Defendant be detained without bail pending his revocation
 hearing before U.S. District Judge Curtis L. Collier. Defendant waived his right to a preliminary
 hearing and a detention hearing.

        Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
 cause to believe Defendant has committed violations of his conditions of supervised release as
 alleged in the Petition.

        Accordingly, it is ORDERED that:

        (1) Defendant shall appear for a revocation hearing before U.S. District Judge Collier.

        (2) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
        his revocation hearing before Judge Collier is GRANTED.

        (3) The U.S. Marshal shall transport Defendant to a revocation hearing set before District
        Judge Collier at 2:00 p.m. on Wednesday, September 9, 2020.

        SO ORDERED.

        ENTER.                                s/Susan K. Lee
                                              SUSAN K. LEE
                                              UNITED STATES MAGISTRATE JUDGE




Case 1:10-cr-00082-CLC-CHS Document 56 Filed 08/04/20 Page 1 of 1 PageID #: 144
